Case 1:20-cv-08246-AT Document 12 Filed 11/10/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES SED
HEIDI DAKTER, DOC #
DATE FILED: _ 11/10/2020
Plaintiff,
-against- 20 Civ. 8246 (AT)
BLOOMINGDALE’S. INC.. ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

A certificate of default has issued against Defendant. ECF No. 11. Accordingly, by
December 10, 2020, Plaintiff shall move for default judgment in accordance with Attachment A to
the Court’s Individual Practices in Civil Cases. Additionally, the initial pretrial conference

scheduled for February 8, 2021, is ADJOURNED sine die.
SO ORDERED.

Dated: November 10, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
